Citation Nr: 0207564	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 
38 U.S.C.A. Section 1702.

2. Entitlement to service connection for post-traumatic 
stress disorder.

3. Entitlement to service connection for major depression 
with a psychotic disorder.

4. Entitlement to service connection for tinea pedis and 
onychomycosis of the great toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his former wife, and a friend


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1963, 
and from April 1964 to April 1967, serving approximately one 
year in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which, among other 
things, denied the benefits sought on appeal.  The issues 
currently on appeal were originally before the Board in 
January 1999, but were remanded to the RO for additional 
development.  Although the RO successfully completed the 
requested development, the claims continue to be denied.  As 
such, the matter has been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was not treated for a psychiatric disorder 
during service or within two years of his discharge from 
service.

3.  The veteran was not engaged in combat with the enemy.

4.  An in-service stressor has not been verified.

5.  Post-traumatic stress disorder was not documented by the 
most recent VA psychiatric examination.

6.  The veteran was not treated for a chronic foot problem in 
service.

7.  The veteran has major depression with psychotic features, 
which is unrelated to his active military service.

8.  The veteran's fungal infections of the feet had their 
onset many years after service, and are not etiologically 
related to service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, including a psychosis, post-
traumatic stress disorder and major depression, was not 
incurred in or aggravated by active duty service, was not 
incurred within two years of the veteran's discharge from 
service, nor was it caused by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1702 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Tinea pedis and onychomycosis were not incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for service connection as well as its duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete these claims under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
statement of the case, supplemental statements of the case, 
and the Board's January 1999 remand issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claims 
currently on appeal.  The veteran was afforded VA 
examinations, his service unit records were searched, and 
all relevant records adequately identified by the veteran 
were obtained and associated with the claims folder.  The 
veteran was also given the opportunity to appear and testify 
before an RO Hearing Officer to advance any and all 
arguments in favor of his claims.

The veteran contends that he is currently treated for a 
psychotic disorder that began as a consequence of his active 
military service in the Republic of Vietnam.  He testified 
before an RO hearing officer that he was a truck driver 
during his Vietnam service and that while never involved in 
a fire-fight, his truck was once shot by a sniper.  The 
veteran stated that he had seen a plume of smoke from where 
he believed the shot came, but did not see the sniper.  The 
veteran's former wife testified that the veteran exhibited 
signs of change upon his return from Vietnam, but he did not 
seek psychiatric treatment until the 1980's.

The veteran also contends that he experienced "jungle rot" 
on both of his feet while serving in Vietnam.  He testified 
before an RO hearing officer that he was given foot powder 
while in the service to treat his condition.  The veteran 
stated that he has continued to have problems with his feet, 
that he had to have his toenails removed in 1994, and that 
he uses prescription cream to treat infections of the feet.

The veteran's service medical records are devoid of any 
treatment notes regarding foot and/or toe and toenail 
infections.  He was, however, treated once for foot strain 
in August 1962, with no follow-up.  The veteran's service 
medical records do not contain any evidence of treatment for 
a psychiatric disorder.

The veteran's service personnel records do not reflect any 
combat activity.  His military occupational specialty was 
that of a construction machine operator and he was not 
awarded any combat-related citations.  The United States 
Armed Services Center for Research of Unit Records 
(USASCRUR) performed a search of the veteran's unit records 
and reported that there was no evidence of enemy attacks, 
sniper fire, ambush or unit casualties in the veteran's 
battalion during the period of May 1, 1966, through July 31, 
1966, the period of time identified by the veteran as the 
likely time period in which his truck was hit by sniper 
fire.

The veteran's post-service medical treatment records show 
treatment as early as the late 1970's for tinea pedis and 
onychomycosis on a periodic basis.  In March 1987, a private 
physician noted that the veteran had tinea pedis.  It was 
indicated that he got it in the tropics in 1967.  In 1994, 
the veteran had his toenails surgically removed, but has 
required continued treatment for chronic tinea pedis.  The 
removal of his toenails resolved the onychomycosis, but the 
veteran uses prescription cream to treat fungal infections 
on his feet.

The veteran's post-service treatment records also reflect a 
voluntary psychiatric hospitalization in September 1988, due 
to paranoid thoughts of someone trying to kill him.  He was 
prescribed medication during the eight day stay and was 
substantially improved upon discharge.  The veteran was 
discharged with an Axis I diagnosis of organic delusional 
disorder and advised to take another week off from work, 
take prescribed medication, and continue with outpatient 
treatment.

The veteran required a second psychiatric hospitalization in 
March 1993.  He was admitted on an emergency basis due to 
suicidal thoughts following the suicide of his son.  Again, 
the veteran responded well to medication and therapy and was 
released after approximately two weeks.  A principal Axis I 
diagnosis of major depressive affective disorder, recurrent 
and severe, with psychotic behavior was rendered and the 
veteran was advised to seek regular outpatient treatment.  
Since that time, the veteran has been treated on a fairly 
regular basis for major depression with psychotic features, 
reporting that his symptoms increase when he does not take 
prescribed medication.

In August 1997, the veteran underwent VA psychiatric 
evaluation and related having combat experiences in the 
Republic of Vietnam, including being shot at by a sniper, 
having one of his friends wounded or killed, and witnessing 
wounded servicemen going to the hospital.  He complained of 
experiencing, among other things, nightmares of a sniper 
being after him, paranoid and suspicious thoughts, auditory 
hallucinations, and being unable to have personal 
relationships.  Following a complete evaluation of the 
veteran, the examiner rendered Axis I diagnoses of chronic 
post-traumatic stress disorder and schizoaffective disorder, 
noting that the veteran had experienced events that were 
outside the range of usual human experiences during his 
service in the Republic of Vietnam.  The examiner also noted 
additional stressors of the veteran's separation from his 
wife in 1993, his son's suicide in 1993 and his own suicide 
attempt in 1993.

In March 1999, the veteran underwent a second VA psychiatric 
evaluation following the report from the USASCRUR that the 
veteran had not been exposed to any combat experiences 
during his tour in the Republic of Vietnam.  The veteran 
related that he felt scared the whole time he was in Vietnam 
because his truck was shot by a sniper, he had seen dead 
Vietnamese, and he had seen bodies in bags being removed 
from a hospital.  He also stated that a hand grenade had 
been thrown into his truck by a girl, but it did not 
detonate because the pin had not been pulled.  The veteran 
acknowledged that he had not been part of a fire attack, had 
not been at a camp while it was being attacked, and had not 
experienced any mine detonation during his service as a 
truck driver.  The veteran complained of suspiciousness, 
bizarre behavior when not taking his anti-psychotic 
medication, having dreams about dead bodies, and having 
isolative behavior.  Following a complete evaluation of the 
veteran and a review of his service records and post-service 
treatment records, the examiner opined that he did not see 
any evidence of post-traumatic stress disorder or other 
mental symptoms that might be deemed the result of the 
veteran's military experience.  The examiner stated that the 
veteran's experiences in Vietnam were not outside the realm 
of normal human experience and his twenty-three year post-
service work history before a physical injury did not 
support the presence of a disorder associated with combat.  
Additionally, the examiner opined that the veteran's 
response to anti-psychotic medication was not typical of 
post-traumatic stress disorder and ruled against such a 
diagnosis.  Consequently, the examiner rendered an Axis I 
diagnosis of major depression with psychotic features and 
opined that the veteran's mental illness began in mid-life 
and was made worse by his son's suicide and his own physical 
injury which caused him to lose his ability to drive a 
truck, his profession.

Also in March 1999, the veteran underwent VA examination of 
his feet and related being treated for a fungal infection 
during service.  The examiner noted that the veteran did not 
have an active infection, but was susceptible to foot 
infections and would continue to develop them throughout his 
life.  The examiner diagnosed chronic tinea pedis bilaterally 
and noted that the veteran's previously diagnosed 
onychomycosis resolved with the permanent removal of his 
toenails.  In an addendum to the original report, the 
examiner stated that the veteran was treated for fungal 
infection in service and opined that the veteran could have 
gotten the same infection in Ohio that he allegedly 
experienced in service; the examiner noted that, "[w]e are 
all exposed to these bugs and they are present worldwide."

I. Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran seeks service connection for a psychosis, which 
is deemed to be a chronic disease under 38 C.F.R. § 3.309(a).  
Because a psychosis is a chronic disease, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Additionally, a veteran of 
the Vietnam era who developed a psychosis within two years of 
discharge or release from service shall be deemed to have 
incurred such disability in his active service under 
38 U.S.C.A. Section 1702.  Therefore, because the veteran was 
discharged from his period of Vietnam era service in April 
1967, the evidence must show that he developed an active 
psychosis by April 1969 in order for service connection to be 
granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

II.  Psychosis

The veteran has three claims on appeal regarding his current 
psychiatric state.  The veteran's treatment records 
consistently show an Axis I diagnosis of major depression 
with psychotic features treated with medication.  The veteran 
began psychiatric treatment in 1988, when he was hospitalized 
during a period of paranoid delusions.  Although his former 
wife testified that he exhibited a change following his 
return from Vietnam, the veteran did not seek psychiatric 
treatment for approximately twenty years after his discharge 
from service.  Because laypersons are not competent to offer 
medical opinions, the veteran's former wife's attempt to link 
the veteran's later psychotic behavior to his service is 
found insufficient to establish such a relationship.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
also noted that there are many references in the record to 
the effect that the veteran's psychotic symptoms began in the 
1980's.  Thus, absent medical evidence that the veteran's 
current psychosis began within the two years following his 
discharge from service, the Board must find that the veteran 
did not develop an active psychosis within two years of his 
discharge from service and his appeal for treatment under 
38 U.S.C.A. Section 1702 must fail.

The record contains one diagnosis of post-traumatic stress 
disorder by a VA examiner who was not privy to the findings 
of the USASCRUR that the veteran was not exposed to combat 
experiences during his service in the Republic of Vietnam.  
The VA examiner who reviewed the veteran's records and 
performed a complete evaluation of the veteran after the 
USASCRUR report was received opined that the veteran did not 
show signs and symptoms of a disorder related to military 
service, but that were suggestive of psychotic depression 
which began later in life.  The examiner specifically pointed 
out that the veteran's response to medication was not typical 
of a post-traumatic stress disorder patient and, as such, 
rendered a diagnosis of major depression with psychotic 
features which, the Board points out, is consistent with the 
veteran's treatment diagnosis.  Absent a verified diagnosis 
of post-traumatic stress disorder, the veteran's request for 
service connection for such a disorder cannot be granted and 
his appeal in this regard must fail.

As for the veteran's claim for service connection for major 
depression with a psychotic disorder, the Board finds that 
this mental illness did not have its origin in service, 
within two years of the veteran's discharge from service, or 
as a consequence of service.  The veteran began treatment for 
his current mental disorder approximately twenty years after 
service and it has not been related to his military service 
by a medical professional.  Therefore, the veteran's claim of 
entitlement to service connection for major depression with a 
psychotic disorder is denied.



III.  Tinea Pedis and Onychomycosis

Given the evidence as outlined above, the Board finds that 
the veteran's tinea pedis and onychomycosis were not incurred 
in or aggravated by active service.  As stated above, the 
veteran's service medical records are devoid of any mention 
of treatment for a foot disorder, including "jungle rot."  
The only suggestion contained in the veteran's post-service 
treatment records to the effect that the veteran's tinea 
pedis had its onset in service is in a March 1987 private 
medical report.  At that time, it was stated that the tinea 
pedis began when the veteran was in the tropics in 1967.  
This is inconsistent, however, with the service medical 
records which, as noted above show no complaints or findings 
concerning a skin disability of the feet.  It is also 
significant to observe that the VA examiner opined that the 
infections which the veteran is susceptible to could be 
contracted anywhere.  Although such a comment leads the Board 
to believe that it is just as likely as not that the veteran 
could have contracted the currently diagnosed tinea pedis 
(onychomycosis is permanently resolved) in Vietnam as he 
could have contracted it state-side, the evidence does not 
support a finding that the veteran incurred the disease in 
service as there is no record of treatment in service, no 
treatment shortly after service, and no relation made to 
service in the post-service treatment records.  As such, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for tinea pedis 
and onychomycosis and it is hereby denied.

The Board notes at this juncture that it was alleged early in 
the development of the veteran's claims on appeal that he was 
exposed to Agent Orange during his service in the Republic of 
Vietnam and that his bilateral foot condition may have been a 
result of that exposure.  Because the record does not support 
a finding that the veteran was exposed to Agent Orange during 
his service, the foot disease is not a disease presumed by VA 
to be a result of exposure to Agent Orange under 38 C.F.R. 
Section 3.309(e), and there is no medical evidence to support 
a contention that the disease is a result of exposure to a 
herbicidal agent, the Board finds no evidence upon which to 
grant service connection for bilateral tinea pedis secondary 
to exposure to Agent Orange and the veteran's claim in this 
respect is denied.


ORDER

Service connection for a psychosis for the purpose of 
establishing eligibility for treatment under 38 U.S.C.A. 
Section 1702 is denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for major depression with a psychotic 
disorder is denied.

Service connection for tinea pedis and onychomycosis is 
denied.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

